MCDONALD, J., with whom BERDON, J.,
joins, dissenting. I join in Justice Berdon’s dissent. The holding of the majority that government action must be irreversible to be a taking of private property has much to commend itself in terms of certainty. The majority, however, fails to properly recognize the rights of owners who are affected in a dramatic and adverse way by the government’s action, even temporarily.
When Textron, Inc. v. Wood, 167 Conn. 334, 355 A.2d 307 (1974), upon which the majority relies, was decided in 1974, Justice Brennan had yet to begin his crusade in the United States Supreme Court to bring temporary takings within the takings clause of the United States *152constitution. It was not until Justice Brennan’s dissent in San Diego Gas & Electric Co. v. San Diego, 450 U.S. 621, 636, 101 S. Ct. 1287, 67 L. Ed. 2d 551 (1981), which later became law in First English Evangelical Lutheran Church v. Los Angeles County, 482 U.S. 304, 107 S. Ct. 2378, 96 L. Ed. 2d 250 (1987), that temporary takings were recognized under the takings clause of the United States constitution. In First English Evangelical Lutheran Church, the ordinance denied the appellant all use of its property temporarily, and the United States Supreme Court held that invalidation of the ordinance was not a sufficient remedy for the property owner. Id., 319. The court held that takings, even when temporary, must be compensated. Id., 318.
In Penn Central Transportation Co. v. New York, 438 U.S. 104, 130-31, 98 S. Ct. 2646, 57 L. Ed. 2d 631 (1978), the United States Supreme Court clarified the factors causing a government regulation to become a taking: (1) the economic impact of the regulation on the property owner; (2) the regulation’s interference with the property owner’s investment backed expectations; and (3) the character of the governmental action.
In the case before us, notwithstanding the fact that the property later was not chosen as the site for the disposal of radioactive waste, the plaintiff property owners, Evandro S. Santini and Santini Homes, Inc., suffered severe economic impact, totally interfering with their investment backed expectations to develop the property for residential purposes. In 1991, there were three operating low-level radioactive waste disposal facilities, in Washington, Nevada and South Carolina, that alone accepted all of the low-level radioactive waste produced nationally. Like people in the remaining states who opposed siting designations in their own states, the people of Connecticut never welcomed such a site within this state. The resistance to the introduction of a “low-level” radioactive waste site anywhere *153in Connecticut shows beyond rational argument that individuals would not seek to purchase homes and live near such a site. Common sense dispels any argument that the designation of the plaintiffs’ property as one of these sites did not totally interfere with the plaintiffs’ investment backed expectations to develop the property for residential purposes. The trial court’s finding that the evidence before it did not require such a conclusion is clearly erroneous. See, e.g., Poulos v. Pfizer, Inc., 244 Conn. 598, 616, 711 A.2d 688 (1998). It is simply inconceivable that a “Chernobyl1 Estates” could be a successful real estate development in Connecticut. Thus, I conclude in light of Penn Central Transportation Co., First English Evangelical Lutheran Church and, more recently, Lucas v. South Carolina Coastal Council, 505 U.S. 1003, 112 S. Ct. 2886, 120 L. Ed. 2d 798 (1992), that when, because of the impact on their distinct investment backed expectations, property owners like the plaintiffs ar e forced to sacrifice all economically beneficial uses of their property, even temporarily, a taking that requires just compensation has occurred.
Accordingly, I dissent.

 Chernobyl, in the Ukraine region of the former Soviet Union, was the site of a nuclear meltdown on April 26, 1986, that resulted in the release of deadly radioactive material into the atmosphere.